Allen, J.
delivered the opinion of the Court.
The Court is of opinion that the case made by the pleadings, proofs and admissions of the answer, shewed a mistake and miscalculation on the part of the jury, which, if discovered in time, would have furnished good ground for a new trial; and such mistake and the after discovered testimony entitled the appellants to relief in equity; and the Circuit court, instead of dissolving the injunction and dismissing the bill with costs, should have overruled the motion to dissolve, and referred the cause to a commissioner to ascertain the real amount due to the appellee; permitting the judgments to stand as a security for the sum ascertained to be actually due. And the Court is therefore of opinion, that said decree was erroneous, and the same is reversed with costs to the appellants, and the injunction is reinstated and the cause remanded with instructions to direct an account to ascertain the true amount which the appellee was entitled to recover; and for further proceedings in order to a final decree.